Wheeler, J.
The Statute under which this indictment was framed declares that “ it shall be sufficient for the indictment 11 to charge, that the person or persons betting upon, or con- " cerned in betting upon such gaming-table or bank, did bet or 1: was or were concerned in betting upon such gaming-table or “ bank,” &c. (Hart. Dig. Art. 1478.) Under this provision, it is not necessary to charge what was bet upon the game. On general principles, it is not necessary to prove what it is not necessary for the indictment to charge. The proof was positive that the defendant did bet “ at a gaming bank called Faro.” That was sufficient, under the Statute, to make out the offence charged. It was not necessary for the State to prove what was bet.
The Court properly refused the instruction asked by the defendant. There was and could be no doubt that the fact of betting was “ clearly established by the evidence.” The jury could not find the contrary, without a manifest disregard of their oaths, and a criminal violation of duty; and the Court might well refuse an instruction that assumed, contrary to the *241truth, that the proof upon that point was doubtful, or which insinuated a doubt, and would have left the inference that the jury were at liberty to find contrary to the fact proved.
• There is no error in the judgment, and it is affirmed.
Judgment affirmed.